WHIPPLE, J.,
dissenting.
LI respectfully disagree with the majority’s conclusion that no fact issues remain regarding the minor’s primary residence. As the plaintiff correctly notes, the concept of residency is different from that of domicile. Indeed, a person may have several or multiple “residences.” This is particularly so in modern times, where the physical and legal custody of children are very often shared by their parents, while residing in separate residences. And, as noted in the jurisprudence, the determination of a person’s “residence” is inherently fact-intensive. Given the conflicting testimony herein, I find material fact issues remain, which preclude summary judgment.
Moreover, I also do not find that Clark v. State Farm Mutual Automobile Insurance, 2000-3010, (La.5/15/01), 785 So.2d 779 supports the majority’s statements regarding the effect of an unconditional tender vis-á-vis an insurer’s right to litigate coverage.
Thus, I dissent and would remand for further proceedings to resolve the disputed material fact issues remaining herein.